      Case 4:15-cr-00566 Document 305 Filed on 05/18/21 in TXSD Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
vs.                                             §           Criminal No. 4:15-cr-0566
                                                §
LEE ROY VILLARREAL                              §

           GOVERNMENT'S NOTICE OF ITS INTENT TO INTRODUCE
      EVIDENCE OF OTHER CRIMES, WRONGS, OR ACTS (FEDERAL RULE OF
                           EVIDENCE 404(b))

       The United States of America (“Government”) files this Notice of its Intent to Introduce

Evidence of Other Crimes, Wrongs, or Acts pursuant to Federal Rule of Evidence 404(b) in its

case-in-chief. The government will introduce this evidence to prove Defendant’s motive,

opportunity, intent, preparation, plan, knowledge, identity, and absence of mistake or accident.

                                                I.

       The Government will seek to introduce the following evidence during its case-in-chief:

                                                A.

         Motor Vehicle Stop and Search of the Defendant’s residence on June 18, 2007

       HSI Special Agent Scott Robles will testify that law enforcement officers conducted a

motor vehicle stop of a vehicle the Defendant was driving on June 18, 2007 in Rio Grande City,

Texas. Two passengers, Osbaldo Vela and Lazaro Ruben Perez, were also in the vehicle. Upon

searching the vehicle, officers found red and blue emergency police lights and a ski mask. Officers

then obtained consent to search the Defendant’s residence located at 1105 Houston Street in Rio

Grande City. Inside the Defendant’s bedroom, agents found six handguns, three rifles, 22 boxes

of assorted ammunition, $44,796 in cash and 192 grams of marijuana.




                                                1
     Case 4:15-cr-00566 Document 305 Filed on 05/18/21 in TXSD Page 2 of 6




                                                B.

                Seizure of $11,981 from the Defendant’s vehicle on June 5, 2009

       Border Patrol Agent Samuel Salinas will testify that on June 5, 2009, he selected the

Defendant’s vehicle for inspection at the Rio Grande City Port of Entry. The Defendant was

driving the vehicle and headed southbound to Carmago, Tamaulipas, Mexico. Shanta Salinas and

Kimberly Alaniz were passengers. Agents asked the Defendant if he had any currency in excess

of $10,000 to declare prior to leaving the United States. The Defendant told agents he did not.

Inside the vehicle, agents found a total of $11,981 held amongst all three occupants. The Defendant

later told agents that the money belonged to him and admitted to separating the money to avoid

the currency reporting requirements.

                                                 II.

                                          F.R.E. 404(b)

       Evidence of other crimes or bad acts may be introduced to prove motive, opportunity,

intent, preparation, plan, knowledge, identity, and absence of mistake or accident under F.R.E.

404(b). In the Fifth Circuit, there is a two-pronged test to determine the admissibility of such

evidence. United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978).       First, the court must

determine if the extrinsic evidence is relevant to an issue other than the defendant=s character.

Secondly, the evidence must possess probative value that is not substantially outweighed by undue

prejudice.

       The evidence of the Defendant’s possession of police lights and a ski mask is relevant to

the Defendant’s knowledge, motive and opportunity to participate in the charged kidnapping

offenses. Police lights and ski masks are often tools of the trade used by people posing as law

enforcement to commit crimes. In this case, the Defendant’s co-conspirators in the kidnapping



                                                2
     Case 4:15-cr-00566 Document 305 Filed on 05/18/21 in TXSD Page 3 of 6




offenses posed as law enforcement officers and used vehicles equipped with police lights when

they abducted the victim.      See United States v. Warfield, 97 F.3d 1014, 1025-26 (8th Cir.

1996)(holding bad act evidence of robbery tools of the trade—masks, gloves, bandana, pillowcase

and guns--seized in prior traffic stop was admissible to show common plan or scheme in

defendant’s bank robbery case).

       The evidence of the Defendant’s possession of nine firearms, 22 boxes of ammunition and

bulk cash is relevant to establish intent, knowledge, preparation, plan, motive and opportunity to

participate in the charged drug trafficking conspiracy. The Government’s evidence is that the

Defendant’s role in the drug trafficking conspiracy was to, among other things, supply firearms

and ammunition to his brother, Gringo Mike, and Gulf Cartel members. The firearms and

ammunition were needed for cartel members to further drug trafficking operations and to protect

their territory from rival cartels. The Defendant was also involved in the transportation of bulk

cash drug proceeds back to cartel members in Mexico.

       The evidence of the Defendant attempting to transport $11,981 in cash to Mexico is

relevant to establish intent, knowledge, preparation, plan, motive and opportunity to participate in

the charged drug trafficking conspiracy. One of the Defendant’s role in the drug trafficking

conspiracy was to transport and coordinate the transportation of bulk cash drug proceeds to cartel

members in Mexico.

       The Fifth Circuit has held that evidence of the defendant’s possession of firearms, large

sums of cash, and other drug-related paraphernalia is admissible as “tools of the trade” because it

is circumstantial evidence that defendant was involved in drug trafficking. United States v.

Jackson, 390 F.3d 393, 399 n.7 (5th Cir. 2004) (firearms are tools of the trade in drug transactions);

United States v. Martinez, 808 F.2d, 1050, 1057 (5th Cir. 1987)(upholding district court’s



                                                  3
     Case 4:15-cr-00566 Document 305 Filed on 05/18/21 in TXSD Page 4 of 6




admission of firearm evidence in drug case finding firearms are “tools of the trade” of those

engaged in illegal drug activities and are highly probative in proving criminal intent;” also noting

that he inference of an illegal enterprise that arises from the pistol's presence supported the

conspiracy theory on which Martinez was tried).

       For these reasons, the evidence is relevant to an issue other than the Defendnat’s character

and satisfies the first Beechum prong.

       The second step of the Beechum analysis requires the court to weigh the probative value of

the evidence against its prejudicial effect and exclude it only if the prejudice substantially

outweighs the probative value. It is axiomatic that any evidence of guilt is prejudicial, and for that

reason 404(b) evidence cannot be excluded simply for being prejudicial, but like any evidence, it

may be excluded under Rule 403 if its prejudicial effect substantially outweighs its probative value.

The probative value is based in a large part on the necessity for the evidence in order to meet the

burden of beyond a reasonable doubt. United States v. Baldarrama, 566 F.2d 560, 568 (5th Cir.

1978). Because evidence of the defendant’s possession of firearms, ammunition, bulk cash, police

lights and a ski mask and is not of a heinous nature and will not constitute cumulative evidence,

confuse the issue, mislead the jury or cause undue delay, there is little, if any, danger of unfair

prejudice. See Beechum, supra, 582 F.2d at 917 (finding that factors to consider when analyzing

the prejudicial effect of the extrinsic evidence is whether the evidence is “heinous in nature; would

incite the jury to irrational decision by its force on human emotion, confuse the issues, mislead the

jury, cause undue delay or waste time”). Lastly, the Court can guard against any unduly prejudicial

effect by giving the jury appropriate limiting instructions.




                                                  4
     Case 4:15-cr-00566 Document 305 Filed on 05/18/21 in TXSD Page 5 of 6




                                       III.    Conclusion

       The evidence of the Defendant’s participation in these transactions is properly admissible

under Rule 404(b) to establish motive, opportunity, intent, preparation, plan, knowledge and

identity. The government is not offering defendant's prior bad acts as evidence of his character,

the only impermissible purpose of such evidence under Rule 404(b). Therefore, the court should

allow the Government to offer the evidence in its case in chief.

                                                     Respectfully submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney


                                                     s/ Anibal J. Alaniz
                                                     Anibal J. Alaniz
                                                     Assistant United States Attorney
                                                     Texas Bar No. 00966600
                                                     Federal I.D. No. 12590
                                                     1000 Louisiana
                                                     Suite 2300
                                                     Houston, Texas 77002

                                                     s/ Casey N. MacDonald________________
                                                     Casey N. MacDonald
                                                     Assistant United States Attorney
                                                     New Jersey State Bar No. 043362000
                                                     Federal Bar No. 915752
                                                     1000 Louisiana
                                                     Suite 2300
                                                     Houston, TX 77002
                                                     713-567-9000 (office)
                                                     713-567-9798 (direct)

                                CERTIFICATE OF SERVICE

       On May 18, 2021, the Government filed its Notice of its Intent to Introduce Intrinsic

Evidence and/or Evidence of Other Crimes, Wrongs, or Acts by ECF and sent to counsel of record.

                                                     s/ Anibal J. Alaniz
                                                     Anibal J. Alaniz


                                                5
Case 4:15-cr-00566 Document 305 Filed on 05/18/21 in TXSD Page 6 of 6




                                     Assistant United States Attorney

                                     s/ Casey N. MacDonald
                                     Casey N. MacDonald
                                     Assistant United States Attorney




                                 6
